Mr. JUSTICE STAMOS delivered the opinion of the court: This appeal arises from a declaratory judgment and injunction order of the circuit court of Cook County. The declaratory judgment and injunction (1) invalidated an arbitrator’s award to defendant Cook County College Teachers Union, Local 1600, AFT, AFL-CIO and (2) enjoined plaintiff Board of Trustees of Community College District No. 508 from giving force and effect to such award. During the summer and fall of 1975, plaintiff and defendant were engaged in collective bargaining negotiations over what subsequently became the present collective bargaining agreement between the parties. An agreement was not reached at that time and a strike ensued. Approximately 90 percent of plaintiff’s faculty refused to cross the picket line. The strike was ordered to terminate by the circuit court of Cook County but notwithstanding this order the strike endured for a total of three weeks. During the course of the strike, only the nonstriking faculty members were paid regular wages. The striking faculty received no pay for the duration of the strike. Subsequently, those faculty members who did not strike received salary in excess of what would have been received had there been no strike. After the termination of the strike, plaintiff and defendant entered into a collective bargaining agreement which provided, inter alia, a formula by which “extra work” assignments for faculty members would be determined. .All “extra work” assignments were to be based upon “income earned,” in a manner so as to provide a greater opportunity for faculty members who had earned less income to acquire “extra work” assignments and earn extra, supplementary income. Plaintiff then refused to include the income earned by the nonstrikers during the period of the strike as “income” upon which “extra work” assignments could be based. Plaintiff submitted that income earned for prior “extra work” assignments was the sole income upon which “extra work” assignments could be based. Plaintiff reasoned that the income earned by the nonstrikers during the period df the strike was “regular” income — that income associated with a regular semester’s teaching responsibilities. Defendants disputed plaintifFs computations, urging that the nonstrikers income earned over the duration of the strike was to be included in the “income” upon which “extra work” assignments were to be based. Defendants’ contentions, if true, would cause “extra work” assignments to be distributed to the striking faculty due to the fact that the striking faculty would have earned less income over the course of the school year. Defendants filed a formal grievance protesting plaintiff’s refusal to include the income earned by the nonstriking faculty for the duration of the strike. Plaintiff denied the grievance. Pursuant to an arbitration clause in the collective bargaining agreement this dispute was submitted to arbitrator Albert A. Epstein for arbitration. Epstein found in favor of defendants’ position. Plaintiff thereafter commenced the aforementioned action in the circuit court of Cook County. It is from the circuit court’s judgment, in favor of plaintiff, that defendant appeals. We need not belabor the mathematical niceties of the formula contained in the collective bargaining agreement for the purposes of this appeal. Furthermore, it is unnecessary for us to construe the collective bargaining agreement in disposing of this case.  The Illinois Supreme Court, in Board of Trustees v. Teachers Union (1976), 62 Ill. 2d 470, 343 N.E.2d 473, held that the determination of “extra work” assignments was a proper subject of collective bargaining agreements and arbitration. The collective bargaining agreement in the instant case contained an “extra work” determination provision which, a fortiori, was also properly the subject of arbitration. An arbitration decision was entered pursuant to this provision and such decision must be deemed binding upon the parties to the coHective bargaining agreement. The circuit court’s declaratory judgment and injunction order, invalidating the arbitration decision, improperly interfered with said decision by the arbitrator. Therefore, the circuit court’s judgment and order were erroneously entered and must be reversed. Reversed. DOWNING, P. J., concurs.